DETAILED ACTION  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Notice to Applicant
This communication is in response to application filed 5/22/19.  Claims 1-20 are pending.  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Independent claims 1, 12, and 16 teach updating of information of a selected node based on verification on information of the selected node.  It is unclear as to who or what is performing the verification step as the verification feature is not positively recited in the claims.  Clarification is needed.  Claims 2-8, 10-15 and 17-20 incorporate the deficiencies of the independent claims from which they depend upon.  



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  

2019 Revised Patent Eligibility Guidance (PEG): Step 1:
Claims 1-8 are drawn to a method of visualizing medical information for a patient, which is within the four statutory categories (i.e. process).   Claims 9-15 are drawn to a system of visualizing medical information for a patient which is within the four statutory categories (i.e. machine).    Claims 16-20 are drawn to a computer program product for visualizing medical information for a patient, which is within the four statutory categories (i.e. article of manufacture).    


2019 PEG: Step 2A - Prong One:
Regarding Prong One of Step 2A of the 2019 PEG (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO), the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims.  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) certain methods of organizing human activity, b) mental processes, and/or c) mathematical concepts.

Representative independent claim 1 includes limitations that recite at least one abstract idea.  Specifically, independent claim 1 recites:
A computer-implemented method of visualizing medical information for a patient comprising: 
applying, via a processor, natural language processing techniques to identify medical concepts within unstructured text of medical information; 
deriving, via the processor, values for the identified medical concepts from combinations of values within the medical information; 
generating, via the processor, a visualization for a selected derived value, wherein the visualization includes a plurality of interconnected nodes each associated with a corresponding information source utilized for determining the selected derived value, and wherein paths of the interconnected nodes in the visualization indicate the corresponding information sources utilized to produce the selected derived value; 
updating, via the processor, information of a selected node of the visualization based on verification of the information of the selected node; 
and modifying the visualization, via the processor, based on the updated information.  
The Examiner submits that the foregoing underlined limitations constitute “a mental process” because applying natural processing language techniques; deriving values for the identified concepts; generating a visualization wherein the visualization includes a plurality of interconnected nodes and verification of information of a selected node are observations/evaluations/judgments/analyses that can, at the currently claimed high level of generality, be practically performed in the human mind or by pen and paper.  A mental process that could practically be performed in the human mind or by pen and paper falls into one category of abstract idea. (see 2019 Revised Patent Subject Matter Eligibility Guidance issued January 7, 2019).  That is, other than reciting “via a processor”, nothing in the claim element precludes the steps from practically being performed mentally and generating a paper form, for example.  For instance, a user could mentally use natural language processing techniques to analyze the medical information to identify medical concepts.  Thereafter, the user could further mentally derive values for the identified medical concepts, generate a visualization with pen and paper and mentally verify the information.  Accordingly, the claim describes at least one abstract idea.

Furthermore, dependent claims 2, 7, 8, 10, 14, 15 and 17 teach further define the at least one abstract idea (and thus fail to make the abstract idea any less abstract). 
Dependent claims 2, 10 and 17 teach applying natural processing language techniques which further defines the abstract idea (mental process).  
Dependent claims 7, 14 and 20 teach wherein the plurality of interconnected nodes are arranged in a hierarchy, and wherein a derived value of a node in a path of the hierarchy is based on a corresponding source associated with each of one or more prior nodes in the path which further defines the abstract idea of generating a visualization.  
Dependent claims 8 and 15 teach verifying identified attributes which is a mental process as it is an evaluation that can, at the currently claimed high level of generality, be practically performed in the human mind.

2019 PEG: Step 2A - Prong Two:
Regarding Prong Two of Step 2A of the 2019 PEG, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”  
In the present case, the additional limitations beyond the above-noted at least one abstract idea are as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the at least one “abstract idea”):
applying, via a processor, natural language processing techniques to identify medical concepts within unstructured text of medical information; 
deriving, via the processor, values for the identified medical concepts from combinations of values within the medical information; 
generating, via the processor, a visualization for a selected derived value, wherein the visualization includes a plurality of interconnected nodes each associated with a corresponding information source utilized for determining the selected derived value, and wherein paths of the interconnected nodes in the visualization indicate the corresponding information sources utilized to produce the selected derived value; 
updating, via the processor, information of a selected node of the visualization based on verification of the information of the selected node; 
and modifying the visualization, via the processor, based on the updated information.  
For the following reasons, the Examiner submits that the above identified additional limitations do not integrate the above-noted at least one abstract idea into a practical application.  The additional elements (i.e. the limitations not identified as part of the abstract idea) amount to no more than limitations which:
amount to mere instructions to apply an exception 
the recitations performing the functions via the processor amounts to merely invoking a computer as a tool to perform the abstract idea, e.g. see paragraph [0018] of the present Specification, see MPEP 2106.05(f)
the recitations of the independent claims recite only the idea of a solution or outcome (i.e. claim fails to recite details of how a solution to a problem is accomplished).  In order to transform a judicial exception into a patent-eligible application, the additional element or combination of elements must do "‘more than simply stat[e] the [judicial exception] while adding the words ‘apply it’".
updating information of a selected node
Modifying the visualization based on the updated information 
generally link the abstract idea to a particular technological environment or field of use – for example, the recitation of performing the functions by the processor merely limits the abstract idea the environment of a computer, see MPEP 2106.05(h))
Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.

Looking at the additional limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (see 2019 PEG and MPEP § 2106.05).

For these reasons, representative independent claim 1 and analogous independent claims 9 and 16 do not recite additional elements that integrate the judicial exception into a practical application.

The remaining dependent claim limitations not addressed above fail to integrate the abstract idea into a practical application as set forth below:

Claims 3, 11, and 18: These claims specify updating one or more from a group of the annotations and values which thus amounts to mere instructions to apply an exception by reciting the idea of a solution or outcome (see MPEP § 2106.05(f)).

Claims 4, 12, and 19: These claims specify presenting the notes of the medical provider associated with the selected node concurrently with the visualization which therefore merely represent insignificant extra-solution (data output) activity (see MPEP § 2106.05(g)).

Claim 5: These claims specify highlighting the selected node and one or more nodes of the visualization associated with information sources utilized to produce a derived value for the selected node which therefore merely represent insignificant extra-solution (data output) activity (see MPEP § 2106.05(g)).

Claim 6: These claims specify indicating in the visualization a verified status of the selected node in response to the verification of the information of the selected node which thus amounts to mere instructions to apply an exception by reciting the idea of a solution or outcome (see MPEP § 2106.05(f)).

Thus, taken alone, any additional elements do not integrate the at least one abstract idea into a practical application.


2019 PEG: Step 2B:
Regarding Step 2B of the 2019 PEG, the independent Claims do not include additional elements that are sufficient to amount to “significantly more” than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception and generally linking the abstract idea to a particular technological environment or field of use and the same analysis applies with regards to whether they amount to “significantly more.”  
The dependent claims do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the dependent claims do not integrate the at least one abstract idea into a practical application.  
Therefore, claims 1-20 are ineligible under 35 USC §101.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7, 9-14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Erpenbach (2020/0035359) in view of Megerian (2020/0176113).  

As per claim 1, Erpenbach teaches a computer-implemented method of visualizing medical information for a patient comprising: 
applying, via a processor, natural language processing techniques to identify medical concepts within unstructured text of medical information (Erpenbach; para. [0027] Medical and scientific ingestion module 110 may parse corpus of data 32 , which may include spreadsheets, tables, lists, unformatted text, formatted text, structured data, etc. for scientific and medical data;  para. [0030]  The medical conditions may be predefined from a list and / or module 115 may identify medical conditions through NLP processing and / or machine learning.)
deriving, via the processor, values for the identified medical concepts from combinations of values within the medical information (Erpenbach; para. [0033] Thus, for each disorder (i.e. “identified medical concept”), a series of records may be established containing information about the medical condition, available and potential future treatments, contraindications between treatments and/or future treatments, positive associations between treatments and/or future treatments (i.e. “values”); para. [0035] Medical treatment outcome simulator module 120 may analyze the information provided by module 110 and 115 to simulate medical treatment outcomes); 
generating, via the processor, a visualization for a selected derived value (Erpenbach; para. Para. [0035] In some cases, the medical treatment outcomes may be provided in the form of a list or table, while in other cases, decision trees may be
constructed pertaining to medical treatment outcomes), wherein the visualization includes a plurality of interconnected nodes each associated with a corresponding information source utilized for determining the selected derived value, and wherein paths of the interconnected nodes in the visualization indicate the corresponding information sources utilized to produce the selected derived value (para. [0036] While this example involves the use of decision trees, the
data may be presented in any suitable format, including but not limited to, e.g., lists, tables, linked nodes, etc. Module 120 may simulate likely outcomes of treatments, and the subsequent treatment options based on those outcomes – each “treatment outcome” reads on an “information source”); 
	updating, via the processor, information of a selected node of the visualization based on verification of the information of the selected node (Erpenbach; para. [0045] teaches: Operations 250-270 may be repeated, as the system ingests new data to train on new treatment options. Previously generated treatment paths may be updated, as future medical treatment options under consideration by a doctor and/or patient have a change in status to become available medical treatment options).  

However, Erpenbach does not expressly teach modifying the visualization, via the processor, based on the updated information.  However, this is old and well known in the art as evidenced by Megerian.  In particular, Megerian para. [0025] teaches a Therapy Evaluator that provides multiple suggested therapies and then provides the Therapy Evaluations (“updated information”) to the Visualization Component which generates or updates the visualization.  It would have been obvious to one of ordinary skill in the art to add the features of update information of a selected node of the visualization and modifying the visualization as taught by Megerian to the Erpenbach system with the motivation of enabling users to readily determine which therapies may be useful and to generate visualizations illustrating how knowledge shifts over time or how various sources of knowledge differ (Megerian; para. [0018]).   

As per claim 2, Erpenbach teaches the computer-implemented method of claim 1, wherein applying natural language processing techniques further identifies social concepts, categorizes and codes the identified medical and social concepts (Erpenbach; para. [0039] Patient data may also comprise information regarding the context of the patient, e.g., age, preferences, socio-economic factors, etc., which may be used in determining an optimal treatment path for the patient), and produces annotations for the identified medical and social concepts (para. [0039] Treatment path ranking module 125 provides the best overall treatment path(s) considering all simulated scenarios for the treatment paths, in view of patient data, and the treatment options available at each stage along the treatment path).  

As per claim 3, Erpenbach teaches the computer-implemented method of claim 1, wherein information of the selected node includes values and the annotations for the corresponding information source (Erpenbach; para. [0039] Treatment path ranking module 125 provides the best overall treatment path(s) considering all simulated scenarios for the treatment paths, in view of patient data, and the treatment options available at each stage along the treatment path – each treatment and path reads on an “information source”; the ranking and outcome reads a value and annotation), and updating the information of the selected node further comprises: updating one or more from a group of the annotations and values (Erpenbach; para. [0045] Operations 250-270 may be repeated, as the system ingests new data to train on new treatment options. Previously generated treatment paths may be updated).  

As per claim 4, Megarian teaches the computer-implemented method of claim 1, wherein the corresponding information source of the selected node includes notes of a medical provider, and the method further comprises: presenting the notes of the medical provider associated with the selected node concurrently with the visualization (Megarian; para. [0045] each Comparative Statement 230 includes a comparison or opinion of the author of the corresponding document. In some embodiments, the annotations indicate the qualifier or comparator used by the author, the therapies implicated by the statement, the cohort or cohort qualifiers that limit the applicability of the comparison, and the like. – annotations read on “notes of the medical provider”).  

As per claim 5, Megarian teaches the computer-implemented method of claim 1, further comprising: highlighting the selected node and one or more nodes of the visualization associated with information sources utilized to produce a derived value for the selected node (Megarian; para. [0026] the Visualization Component 120 can also highlight or emphasize the determined optimal therapies in the Therapy Evaluations 185 – highlighting determined optimal therapies reads on highlighting the node associated with information sources).  

As per claim 6, Megarian teaches the computer-implemented method of claim 1, further comprising: indicating in the visualization a verified status of the selected node in response to the verification of the information of the selected node (Megarian; para. [0052] the Efficacy Evaluator 345 identifies RESs 240 with the same endpoints ( e.g., that involve the same set of therapies ) and aggregates them
based on their respective weights to generate an overall relative efficacy between the therapies (i.e. verification of the information). In an embodiment, the Graph Generator 350 generates, inserts, and updates or refines nodes and edges in the knowledge graph (i.e. indicating in the visualization a verified status), based on the evaluation provided by the Efficacy Evaluator 345).  

As per claim 7, Erpenbach teaches the computer-implemented method of claim 1, wherein the plurality of interconnected nodes are arranged in a hierarchy, and wherein a derived value of a node in a path of the hierarchy is based on a corresponding source associated with each of one or more prior nodes in the path (Erpenbach; para. [0046] --  Fig. 3 shows an example of a portion of a treatment decision tree. While evaluating options, the system may model or simulate medical treatment outcomes for each treatment. For a given set of treatments, the outcomes may be evaluated for each treatment, taking into account relative rules (e.g., generated from patient data and/or preferences) and absolute rules).  

Claims 9-14 and 16-20 repeat substantially similar limitations as claims 1-7 and the reasons for rejection are incorporated herein.  


Claims 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Erpenbach (2020/0035359) in view of Megerian (2020/0176113) in further view of Hiyama (2007/0016453).

As per claim 8, Erpenbach teaches the computer-implemented method of claim 1, further comprising: 
identifying, by a user, attributes in the visualization determined from application of the natural language processing techniques, wherein the identified attributes include structured and unstructured attributes (Erpenbach; para. [0033] In some cases, the series of records may be reviewed for accuracy, in its entirety or a portion thereof.); 
Erpenbach in view of Megarian does not expressly teach verifying the identified attributes by the user and providing a verification status tag to nodes associated with the verified attributes.  However, this is old and well-known in the art as evidenced by Hiyama.  Hiyama para. [0290] teaches technology that verifies the implementation status of each item and registers an entry-maker and also registers the entry time.  The registered name and time reads on a “verification status tag.”  It would have been obvious to one of ordinary skill in the art to add the “verification status tag” as taught by Hiyama to the Erpenbach in view of Megarian visualization system as the claimed invention is merely a combination of old elements.  In the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized the results of the combination were predictable.  Furthermore the registering the name of the entry-maker and time (“verification status tag”) would make for a more accurate visualization and record.  

Claim 15 repeats substantially similar limitations as claim 8 and the reasons for rejection are incorporated herein.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINH GIANG MICHELLE LE whose telephone number is (571)272-8207.  The examiner can normally be reached on Mon- Fri 8:30am - 5:30pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELAINE GORT can be reached on 571-272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LINH GIANG "MICHELLE" LE
PRIMARY EXAMINER
Art Unit 3686



/LINH GIANG LE/Primary Examiner, Art Unit 3686                                                                                                                                                                                                        6/18/21